Name: Commission Regulation (EEC) No 1544/78 of 4 July 1978 amending Regulation (EEC) No 243/78, in particular, as regards the adjustment of monetary compensatory amounts fixed in advance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7. 78 No L 182/7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1544/78 of 4 July 1978 amending Regulation (EEC) No 243/78 , in particular, as regards the adjustment of monetary compensatory amounts fixed in advance Regulation (EEC) No 193/75 of 17 January 1975, laying down common detailed rules of application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EEC) No 858/78 (7) ; Whereas Commission Regulation (EEC) No 1036/78 of 19 May 1978 fixing the monetary compensatory amounts and certain coefficients ahd rates for their application (8), as amended by Regulation (EEC) No 1 534/78 (9), contains a nota bene in Annex IV ; whereas the wording of the nota bene must be amended to take account of the addition to the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all relevant management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( ! ), as last amended by Regulation (EEC) No 557/76 (2 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (3), as last amended by Regulation (EEC) No 1 254/78 (4), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and also to corresponding provisions of the other Regulations on the common organization of the markets in agricul ­ tural products, Whereas Article 7 of Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts (5 ), contains rules on the adjustment of monetary compensatory amounts fixed in advance ; Whereas the adjustment made depends on the rate fixed in advance ; whereas in the situation referred to in Article 6 (2) of Regulation (EEC) No 243/78 , the rate of the advance fixing is that applicable on the last day for the submission of tenders ; whereas in other cases the rate is that applicable on the day of the appli ­ cation for advance fixing of the monetary compensa ­ tory amount ; whereas the Community rules shall be made more specific in the case of certificates issued in connection with a tendering procedure ; Whereas Article 7 of Regulation (EEC) No 243/78 does not cover all the situations which may arise and should therefore be amended ; Whereas the opportunity should be taken to make other provisions of Regulation (EEC) No 243/78 more specific in order to harmonize it with Commission Article 1 Regulation (EEC) No 243/78 is hereby amended as follows : 1 . Article 4 (2) shall read : '2 . The advance fixing of the monetary compensa ­ tory amount shall be valid for six months from the date on which the application for advance fixing is lodged, this date being counted in the period for which the advance fixing will be valid .' 2 . The second subparagraph of Article 4 (7) shall read : 'The replacement certificate or extract thereof shall be valid for six months from the date on which the application for advance fixing of the monetary compensatory amount is lodged, this date being counted in the period for which the document will be valid .' 3 . The following sentence is added to the first para ­ graph of Article 6 (2) : (&gt;) OJ No L 106, 12 . 5 . 1971 , p. 1 . 2 OJ No L 67, 15 . 3 . 1976, p. 1 . (6) OJ No L 25, 31 . 1 . 1975, p. 10 . 7 OJ No L 116, 28 . 4 . 1978 , p. 18 ,(3 ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (*) OJ No L 156, 14. 6 . 1978 , p . 1 . (5 ) OJ No L 37, 7 . 2. 1978 , p . 5 . (8 ) OJ No L 133 , 22 . 5 . 1978 , p . 1 . H OJ No L 180 , 3 . 7 . 1978 , p . 1 . No L 182/8 Official Journal of the European Communities 5 . 7 . 78 'NB : Save as otherwise provided in the first subpa ­ ragraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certifi ­ cates for which advance fixing of the mone ­ tary compensatory amount was applied for during the period of its validity.' 'For the purpose of the adjustments referred to in Article 7, the application for advance fixing of the monetary compensatory amount shall be consid ­ ered to have been lodged on the last day for the submission of tenders.' 4. In Article 7 ( 1 ) and in the first indent of Article 7 (2), the words 'during the period of validity of the certificate' shall be deleted. Article 2 The nota bene in Annex IV to Regulation (EEC) No 1036/78 is hereby amended to read as follows : Article 3 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1978 . For the Commission Finn GUNDELACH Vice-President